 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1713 
In the House of Representatives, U. S.,

November 15, 2010
 
RESOLUTION 
Recognizing the 50th anniversary of Ruby Bridges desegregating a previously all-White public elementary school. 
 
 
Whereas, on May 17, 1954, the United States Supreme Court announced in Brown v. Board of Education (347 U.S. 483) that, in the field of education, the doctrine of separate but equal has no place; 
Whereas the Brown decision recognized as a matter of law that the segregation of public schools deprived students of the equal protection of the laws under the Fourteenth Amendment to the Constitution of the United States; 
Whereas in 1960, six years after the landmark Brown v. Board of Education decision, the promise of access and equality within the realm of education remained unfilled in New Orleans, Louisiana, and throughout much of the Nation; 
Whereas in 1960, the National Association for the Advancement of Colored People (NAACP) contacted Ruby Bridges’ family to solicit her participation in the integration of New Orleans public schools; 
Whereas six years after the Brown decision, on November 14, 1960, Ruby Bridges, at the age of six, was the first African-American child to integrate the previously all-White William Frantz Elementary School; 
Whereas Ruby Bridges courageously took the first step into a desegregated future made possible by the Supreme Court’s historic ruling in the Brown decision; 
Whereas Ruby Bridges was the only student in her class for an entire year, taught by the only remaining teacher, Mrs. Barbara Henry, after the other teachers and students withdrew from the school in a gesture of disapproval of desegregation; 
Whereas Ruby Bridges was a pioneer in the movement for an integrated public education system that afforded equal educational opportunities to all, regardless of race; 
Whereas in the face of verbal abuse and unveiled bigotry, Ruby Bridges exhibited the courage and equanimity of a person many times her age; 
Whereas Norman Rockwell’s The Problem We All Live With offers a depiction of Ruby Bridges’ uncanny resolve and singularity of purpose in the face of adversity as she attended her first day of school; 
Whereas Ruby Bridges’ story is symbolic of the victorious dismantling of school segregation, as well as the full and equal participation in United States society to which all citizens are entitled; 
Whereas the significance of Ruby Bridges’ actions have been acknowledged with numerous awards and recognitions, including the Presidential Citizens Medal awarded by President William Jefferson Clinton in 2001; and 
Whereas Ruby Bridges was among the first in a line of civil rights pioneers that paved the way for the eventual desegregation of all public schools in the United States: Now, therefore, be it 
 
That the House of Representatives— 
(1)recognizes the 50th anniversary of Ruby Bridges desegregating a previously all-White public elementary school; 
(2)encourages people in the United States to recognize the historical importance of the desegregation of elementary schools and Ruby Bridges, who not only secured integration for William Frantz Elementary School, but hundreds of thousands of schools across the Nation; and 
(3)commits itself, in the wake of recent challenges, to continuing the legacy of Brown v. Board of Education by protecting and advancing equal educational opportunity for all. 
 
Lorraine C. Miller,Clerk.
